Case 1:10-cv-04856-NG-ST Document 45 Filed 11/08/18 Page 1 of 5 PageID #: 480



                                           I   l,;toi .atnt.. ,r rol tiithnol Lhll   !   7nDi.^,,-.por-.e        et al.
                                                                              CV-l 0-4856 (Gershon, J.)(fiscione, M.J.)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OFNEW YORK
                                                                 x
UNITED STATES OF AMERICA, and
THE STATES OF CALIFORNIA, COLORADO,
CONNECTICUT, DELAWARE, FLORIDA,
GEORGIA, HAWAII, ILINOIS, INDIANA,                                         Civil Action No.
LOUISIANA, MARYLAND, MICHIGAN,                                             cv-10-4856
MINNESOTA, NEVADA, NEW HAMPSHIRE,
NEW JERSEY, NEW MEXICO, NEW YORK,                                          (Genhon, J.)
NORTH CAROLINA, OKLAHOMA, RHODE                                            (Tiscione, M.J.)
ISLAND, TENNESSEE, TEXAS, ANd
MSCONSIN; THE COMMONWEALTHS OF
MASSACHUSETTS and VIRGINIA; and
THE DISTRICT OF COLUMBIA;
EXREL. MICHAELMULLEN.

                     Plaintiffs,



AMERISOI]RCEBERGEN CORPORATION,
AMERISOURCEBERGEN SPECIALTY
GROUP, INC., INTERNATIONAL ONCOLOGY
NETWORK, ONCOLOGY SUPPLY COMPANY,
and MEDICAL INITIATMS, INC.,

                     Defendants.
                                                                 x
                      STIPULATION OF DISMISSAL AND ORDER

       Pursuant to Rule   4   1   (a) of the Federal Rules of        Civil Procedure     and the qui tam provisions

of the False Claims Act, 31 U.S.C. $ 3730@)(1), and in accordance with the terms and

conditions of the September 28, 2018 Settlement Agreement ('Settlement Agreement") between

the United States, Relator Michael Mullen, and Defendants AmerisourceBergen Corporation,

AmerisourceBergen Specialty Group, Intemational Oncology Network, Oncology Supply


                                                             I
Case 1:10-cv-04856-NG-ST Document 45 Filed 11/08/18 Page 2 of 5 PageID #: 481



                                          Ih' oi *ntoc ot rol tuliehnol         ,'.1*o.itn,*oR   er     C
                                                                          CV-t0-4856 (Gushon,    J.) (Tiscione,   M.J.)

Company and Medical Initiatives Inc., (collectively, the 'ABC Defendants"), the Parties hereby

stipulate, through their undersigned counsel, to the entry ofan order (1) dismissing with

prejudice all civil monetary claims asserted on behalf of the United States agains the ABC

Defendants for the Covered Conduct as defmed in Recitals Paragraph H                  ofthe Settlement

AgreemeDt, (2) dismissing without prejudice to the United States and with prejudice to Relator

Mullen all other claims against the ABC Defendants asserted on behalf of the United States by

Relator Mullen, (3) dismissing with prejudice all claims asserted against the ABC Defendants on

behalf of Relator Mullen under      3l   U.S.C. $ 3730(d) with respect to attomey's fees, costs and

expenses, and (4) dismissing with prejudice all claims asserted against the ABC Defendants on

behalf of Relator Mullen in Counts Thirty-One, Thirty-Two, and Thirry-Three of his First

Amended Complaint.




Dated: Brooklyn, New York
,,.-11
         1
             V.'?r,&<-   F   2018
                                                   Respectfu l1y submitted,

For the United States:                             RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastem District of New York
                                                   Aftorney for the United States
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201
                                                                          a-/
                                           By:
                                                   D      RAHB.                                  7)
                                                   MATTI{EW SIL                                  59s)
                                                   Assistant U.S. Attomey

                                                       2
Case 1:10-cv-04856-NG-ST Document 45 Filed 11/08/18 Page 3 of 5 PageID #: 482



                                United Stales   q    rel. Michael Mullcn v- AncrisovrccBeEen Com.. el al.-
                                                                   CV- I 0-4856 (Gershon, J.)(fiscione, M.J)



                                         SANJAY M. BHAMBHANI
                                         JOHN HENEBERY
                                         Commercial Litigation Branch
                                          Civil Division
                                          United States Departnent of Justice



    For Relator:                         NEIL  S. CARTUSCIELLO
                                          CARTUSCIELLO & KOZACHEK LLC
                                          l0l Famsworth Avenue
                                          Bordentown, NJ 08505

                                 By
                                           -/le,/ .5, c^hseiqlolsb
                                                         (N-=sc-2460)
                                          NEiL s. cAK^'-TUScrbLLo                                 |
                                          ROBERT M. THOMAS, JR. (BBO # 545500)
                                          T}IOMAS & ASSOCIATES
                                          20 Park Plaza Suite 438



                                 By:       tu
                                          Boston, MA 02116



                                          ROBERT M. THOMAS, JR. (BBO # 64s600)
                                                                                         L
                                          suzANNE E. DURRELL (BBO # 139280)
                                          DURRELL LAW OFFICE
                                          180 Williams Avenue
                                          Mi      MA 02186

                                 By:                                €,
                                          S                  E.               (BBO #     13   80)




                                                -)
Case 1:10-cv-04856-NG-ST Document 45 Filed 11/08/18 Page 4 of 5 PageID #: 483




                            IJnited States d rc|. Michael   Mllen v AmerisourceBerqea CorP.. et al .
                                                            CV- t0-1856 (Getshon, J.)(Tiscione, M.J.)



                                     KELLOGG, HANSEN, TODD,
                                     FIGEL & TREDERICK P.L.L.C.
                                     1615 M Steet, N.W.
                                     Suite 400
                                                D.C.20036

                             By:
                                                  A,
                                      JOSEPH S.




                                          4
Case 1:10-cv-04856-NG-ST Document 45 Filed 11/08/18 Page 5 of 5 PageID #: 484



                                    United States   s   rel. Michael ilullen v. AnerisouceBerpen Coro.. a al..
                                                                     C Y-   t 0-4856 (Gershon J.)(Tiscione. M.J.)




For the ABC Defendants:                      MORGAN, LEWIS & BOCK]US LLP
                                             l70l Mar*et Steet
                                             Philadelphia PA 19103


                                     By:     .Z         w.
                                                             (--

                                             JOHN J. PEASE III
                                             RYAN P. MCCARTHY



SO ORDERED:
Brooklyn, New York
                            2018




HONORABLENINA GERSHON
United States District Judge, E.D.N.Y.




                                                    5
